
	
		I
		112th CONGRESS
		1st Session
		H. R. 3415
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mr. Israel (for
			 himself, Ms. Kaptur, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To help ensure that all items offered for sale in any
		  gift shop of the National Park Service or of the National Archives and Records
		  Administration are produced in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the American
			 Parks American Products Act.
		2.Requiring that
			 items sold in certain Federal gift shops are produced in the United
			 States
			(a)National Park
			 ServiceThe Secretary of the
			 Interior shall ensure that all items offered for sale in any gift shop or
			 visitor’s center located within a unit of the National Park System are produced
			 in the United States.
			(b)National
			 Archives and Records AdministrationThe Archivist of the United States shall
			 ensure that all items offered for sale in any gift shop of the National
			 Archives and Records Administration are produced in the United States.
			
